
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Parts 1, 2, and 27
        [WT Docket No 19-348; Report No. 3174; FRS 28894]
        Petition for Reconsideration of Action in Rulemaking Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for Reconsideration.
        
        
          SUMMARY:
          Petitions for Reconsideration (Petitions) have been filed in the Commission's rulemaking proceeding by David Silver, on behalf of The Aerospace Industries Association; D. Cary Mitchell, on behalf of The Blooston Rural Carriers; and Carri Bennet, on behalf of The Rural Wireless Association, Inc.
        
        
          DATES:
          Oppositions to the Petition must be filed on or before June 18, 2021. Replies to an opposition must be filed on or before June 28, 2021.
        
        
          ADDRESSES:
          Federal Communications Commission, 45 L Street NE, Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Joyce Jones, Wireless Telecommunications Bureau, Mobility Division, (202) 418-1327 or joyce.jones@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of the Commission's document, Report No. 3174, released May 20, 2021. The full text of the Petitions can be accessed online via the Commission's Electronic Comment Filing System at: http://apps.fcc.gov/ecfs/. The Commission will not send a Congressional Review Act (CRA) submission to Congress or the Government Accountability Office pursuant to the CRA, 5 U.S.C. 801(a)(1)(A), because no rules are being adopted by the Commission.
        
          Subject: Facilitating Shared Use in the 3100-3550 MHz Band, FCC 21-32, 86 FR 17920, April 7, 2021, WT Docket No. 19-348. This document is being published pursuant to 47 CFR 1.429(e). See also 47 CFR 1.4(b)(1) and 1.429(f), (g).
        
          Number of Petitions Filed: 3.
        
          
          Federal Communications Commission.
          Marlene Dortch,
          Secretary, Office of the Secretary.
        
      
      [FR Doc. 2021-11676 Filed 6-2-21; 8:45 am]
      BILLING CODE 6712-01-P
    
  